DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     ANTONIO LAMARIS LONG,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-981

                              [June 10, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Dan L. Vaughn,
Judge; L.T. Case Nos. 312012CF001134B and 312013CF000304A.

  Antonio Lamaris Long, Chipley, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.